Case 2:20-cv-12880-JMV-JSA Document 32-3 Filed 11/17/20 Page 1 of 3 PageID: 251




 UNITED STATES DISTRICT COURT
 DISTRICT OF NEW JERSEY

  DANIEL D’AMBLY

                                  Plaintiff,
                                                                CONSENT ORDER
                            v.                                  GRANTING PRO HAC VICE
                                                                ADMISSION OF
  CHRISTIAN EXOO a/k/a ANITFASH GORDON; ST.                     ADAM P. MASTROLEO, ESQ.
  LAWRENCE UNIVERSITY; TRIBUNE PUBLISHING
  COMPANY; NEW YORK DAILY NEWS; VIJAYA                          Civil Action No.
  GADDE; TWITTER, INC., COHEN, WEISS AND                        2:20-cv-12880-JMV-JAD
  SIMON, LLP;

                                  Defendants.


           Defendant St. Lawrence University (the “University”), by and through its counsel,

 Bond, Schoeneck & King, PLLC, having sought an Order admitting Adam P. Mastroleo,

 Esq of the law firm of Bond, Schoeneck & King, PLLC as counsel pro hac vice pursuant

 to Local Civil Rule 101.1(c) and the Court having considered the Declarations of Adam

 P. Mastroleo, Esq. and Monica C. Barrett, Esq.; and the undersigned having consented

 to this implication; and for good cause shown; it is hereby

           ORDERED, that the University’s application is granted and Adam P. Mastroleo,

 Esq. is admitted to practice pro hac vice before this Court pursuant to Local Civil Rule

 101.1(c) for all purposes and in all proceedings connected with this litigation; and it is

 further

           ORDERED that Adam P. Mastroleo, Esq. shall comply with Local Civil Rule

 101.1(c) and abide by all rules of this Court, including all disciplinary rules, and shall

 notify the Court immediately of any matter effecting Counsel’s standing at the bar of any

 court; and it is further



                                                1                               3640820.1 11/11/2020
Case 2:20-cv-12880-JMV-JSA Document 32-3 Filed 11/17/20 Page 2 of 3 PageID: 252




         ORDERED that Adam P. Mastroleo, Esq. shall make annual payment to the New

 Jersey Lawyer’s Fund for Client’s Protection as provided in New Jersey Court Rule

 1:28-2A; and it is further

         ORDERED that the Clerk of this Court shall forward a copy of this Order to the

 Treasurer of the New Jersey Lawyer’s Fund for Client Protection; and it is further

         ORDERED that Adam P. Mastroleo, Esq. shall make payment of $150 to the

 Clerk of the United States District Court as required by Local Civil Rule 101.1(c)(3); and

 it is further

         ORDERED that all pleadings, briefs and other papers filed with this Court shall

 be signed by an attorney at law of this Court associated with the law firm of Bond,

 Schoeneck & King, PLLC who is admitted to practice before this Court, who shall be

 responsible for them and for the conduct of Adam P. Mastroleo, Esq.


         IT IS SO ORDERED this ____ day of __________________, 2020.


                                                  ________________________________
                                                 Hon. Joseph A. Dickson, U.S.M.J.

 Agreed and consented to by:

  DATED: November 12, 2020                        DATED: November 11, 2020

  /s/Patrick Trainor                              /s/Lauren James-Weir
  Patrick Trainor, Esq.                           Lauren James-Weir, Esq.
  LAW OFFICE OF PATRICK TRAINOR, LLC              GIBBONS P.C.
  848 Paterson Avenue                             One Gateway Center
  East Rutherford, NJ 07073                       Newark, New Jersey 07102
  Telephone: 201-777-3327                         Telephone: 973-596-4861
  Email: pt@ptesq.com                             Email: ljames-weir@gibbonslaw.com
  Attorneys for Plaintiff, Daniel D’Ambly         Attorneys for Defendants, Vijaya Gadde
                                                  and Twitter, Inc.




                                             2                               3640820.1 11/11/2020
Case 2:20-cv-12880-JMV-JSA Document 32-3 Filed 11/17/20 Page 3 of 3 PageID: 253




  DATED: November 17, 2020                    DATED: November 11, 2020

  /s/Monica C. Barrett                        /s/Richard Scharlat
  Monica C. Barrett, Esq.                     Richard Scharlat, Esq.
  BOND, SCHOENECK & KING, PLLC                MCDERMOTT WILL & EMERY, LLP
  600 Third Avenue, 22nd Floor                340 Madison Avenue
  New York, NY 10009                          New York, NY 10173
  Telephone: 646-253-23014                    Telephone: 212-547-5421
  Email: mbarrett@bsk.com                     Email: Rscharlat@mwe.com
  Attorneys for Defendant, St. Lawrence       Attorneys for Defendants, Tribune
  University                                  Publishing Company and New York Daily
                                              News

  DATED: November 11, 2020                    DATED: November 11, 2020

  /s/ Michael J. Canning                      /s/ Christopher Marlborough
  Michael J. Canning, Esq.                    Christopher Marlborough, Esq.
  GIORDANO, HALLERAN & CIESLA, P.C.           THE MARLBOROUGH LAW FIRM, P.C.
  125 Half Mile Road, Suite 300               445 Broad Hollow Road, Suite 400
  Red Bank, NJ 07701-6777                     Melville, NY 11747
  Telephone: 732-741-3900                     Telephone: 212-991-8960
  Email: mcanning@ghclaw.com                  Email: chris@marlboroughlawfirm.com
  Attorneys for Defendants, Cohen, Weiss      Attorneys for Defendant Christian Exoo
  and Simon, LLP




                                          3                          3640820.1 11/11/2020
